Title: To Benjamin Franklin from Samuel Franklin, 17 December 1773
From: Franklin, Samuel
To: Franklin, Benjamin


Dear Sir
Boston 17th Decr, 1773.
I Received your kind Letter by Mr. Danforth with the book of advice Inclos’d, for which I kindly thank you, and hope I Shall follow your good Directions. I find Still the times are hard and Dificult, but Desire to be thankfull. I Rubb along with my Neighbours. I hope Sir these Lines may find you in good health as they Leave me and my Family. My Wife and my four Daughters Joyns with me in kind Love to you and our Cozens Peirce, and we Should be glad of a few Lines from them. I Saw your Sizter Mecom a few Days ago who was better than She had been Some time. As for news, after three or four meetings of the Committes of the Near towns with a good number of the Inhabitants of Boston and our Committe they Had yesterday a grand meeting of about 5000 persons at the old South, to putt into Excecution the Sending the Ships back with the Tea and I think the Body Waited with a great deal of patience both upon the Consignees and Mr. Rotch. And finding the Governor would not give the Vessell a pass about 6 o clock the Meeting was Desolv’d and a parcell of men Calld Indians appear’d and by Nine o clock I heard that all the Tea was Destroyed by throwing it into the Sea. Such Sir is the Zeal of the Body of this people against Tea that Comes with a Duty. I Shall always be verry Glad Sir to hear from you and Remain Your Loving Kinsman
Samel Franklin
To Dr Benjamin Franklin.
 
Addressed: To Dr / Benjamin Franklin / in / London / per Capt Scott
